—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered October 27, 1998, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
There is no merit to the defendant’s contention that he was punished for exercising his' right to a trial (see, People v Goolsby, 213 AD2d 722). Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit (see, People v Whalen, 59 NY2d 273; People v Brown, 48 NY2d 388, 394; People v Simmons, 213 AD2d 433; People v Marquez, 188 AD2d 619). Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.